UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7493



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEON MAURICE MOSLEY, a/k/a D,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-91-429-A)


Submitted:   January 13, 2000             Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deon Maurice Mosely, Appellant Pro Se. Charles Philip Rosenberg,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Deon Maurice Mosley appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion to reconsider.   We have reviewed

the record and the district court’s opinion and find that the court

did not abuse its discretion in denying Mosley’s motion.   Accord-

ingly, we affirm on the reasoning of the district court. See United

States v. Mosley, No. CR-91-429-A (E.D. Va. Sept. 13, 1999).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2